DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of Claims
This action is in reply to the communication filed on June 24, 2021.
Claims 1, 6, 12, and 17 have been amended and are hereby entered.
Claims 7, 8, 18 and 19 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 27, 2020.
Claims 1 – 4, 6, 9 – 15, 17, and 20 – 23 are currently pending and have been examined. 
This action is made FINAL.

Response to Amendments
Applicant’s amendments to the claims, filed June 24, 2021, caused the withdrawal of the rejection of claims 1 – 4, 6 and 11 under 35 U.S.C. 102(a)(1) as anticipated by Sigalov as set forth in the office action filed March 31, 2021.
Applicant’s amendments to the claims, filed June 24, 2021, caused the withdrawal of the rejection of claims 9, 10, 12 – 15, 17 and 20 – 23 under 35 U.S.C. 103 as obvious over Sigalov and Zhang as set forth in the office action filed March 31, 2021.

Response to Arguments
Applicant's arguments filed June 24, 2021 have been fully considered but they are not persuasive. Applicant argues that the term “about” is used as terms of approximation and not as terms of degree and therefore is definite. Examiner respectfully disagrees. The concern is not with the word “about” but with the combination of the words “about” and “less/more than.” For example, in claim 4, the maximum light emission wavelength is “about 480 nm or less.” 485 nm could be considered “about 480 nm” but it is not less than 480 nm, so it is unclear whether it is within the scope of the claims or not.
Applicant’s remaining arguments with respect to claims 1 - 4, 6, 9 - 15, 17, and 20 - 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 2, 4, 13, 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claims 2, 4, 13, 15 and 23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Claim 2, 4, 13, 15, and 23 recite the limitation “about… or more/less.” This renders the claim indefinite because it is unclear as to what range of specific activity is covered by the term “about” and whether the phrase “about” allows for values outside of the upper/lower bounds for the values.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1 - 4 and 11 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hu (US6670054).
As per claims 1 – 3 and 11, Hu teaches:
A light emitting material represented by Formula 1 
    PNG
    media_image1.png
    220
    428
    media_image1.png
    Greyscale
 (Hu teaches fluorescent compounds, including Compound 11 
    PNG
    media_image2.png
    220
    521
    media_image2.png
    Greyscale
, which reads on the claimed formula wherein m = 0; c and d are 0 so that R3 and R do not exist; Y1 and Y2 are H; a, b, e, and f are all 1 and R1, R2, R5, and R6 are all aryl groups with 6 carbon atoms, namely phenyl groups.)
Regarding Equation 1 in claim 1, the value of K1 in claim 2, Equation 2 in claim 3, and the light emission of claim 11, Hu appears silent with respect to the claimed properties. Since Hu teaches the same structure as disclosed by the Applicant, the claimed properties are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are 
As per claim 4, Hu teaches:
Wherein a maximum light emission wavelength is about 480 nm or less (Column 7, Lines 29 – 34: “The charge transport/luminescent carbazole materials illustrated herein possess… excellent charge transport properties, exhibit strong fluorescence… in particular in the blue region of about 400 nanometers to about 490 nanometers.”)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
Determining the scope and contents of the prior art.
Ascertaining the differences between the prior art and the claims at issue.
Resolving the level of ordinary skill in the pertinent art.
Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under under 35 U.S.C. 103 as being unpatentable over Hu (US6670054).
As per claim 6 Hu teaches the generic formula (I) 
    PNG
    media_image3.png
    288
    508
    media_image3.png
    Greyscale
, where Ar can be a stilbene group, as shown in compound 11 above.  Hu further teaches that the R-groups of Formula (i) can be an alkyl group from 1 to 20 atoms (Claims 1 and 2). Based on these teaches, it would have been obvious to obtain a compound with a stilbene core wherein the carbazole groups are substituted with short-chain alkyl groups such as claimed compound 
    PNG
    media_image4.png
    86
    161
    media_image4.png
    Greyscale
.
Hu includes each element claimed, with the only difference between the claimed invention and Hu being a lack of the aforementioned combination being explicity stated. It 

	

Claims 9, 10, 12 - 15, 17 and 20 - 23 are rejected under 35 U.S.C. 103 as being unpatentable over Hu (US6670054) as applied to claims 1 - 4, 6 and 11 and further in view of Zhang (US2014135530).
As per claims 9 and 10, Hu teaches all the limitations of claim 1. Hu does not teach:
The dopant is the compound of Formula 1 and the host is represented by 
    PNG
    media_image5.png
    208
    341
    media_image5.png
    Greyscale

Zhang teaches electroluminescent devices with phosphine oxide compounds as host components ([0028]). Preferably, the deep blue-emitting phosphorescent compounds (similar to that of Hu) are used as dopants ([0110 – 0111]). Zhang further teaches:
The dopant is the compound of Formula 1 and the host is represented by 
    PNG
    media_image5.png
    208
    341
    media_image5.png
    Greyscale
([0003]: “A compound having a triphenylphosphine oxide structure has a high lowest excited triplet energy level as compared with conventional carbazole compounds and is therefore specifically noted as a host material for light-emitting materials.” and [0076]: 
    PNG
    media_image6.png
    96
    291
    media_image6.png
    Greyscale
which reads on the formula wherein g is 0 so X2 does not exist, X1 is S, and Z1 to Z6 are hydrogen.)
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorescent compound of Hu in a light emitting layer with the host of Zhang. One of ordinary skill would have been motivated to make this modification because Zhang teaches that a compound having a phosphine oxide compound as a host results in an electroluminescence element with high luminescent efficiency ([0028]).
Regarding the respective triplet and singlet excitation levels of claim 9, Hu and Zhang teach the same structure as disclosed by the Applicant, therefore the claimed properties are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are 
As per claims 12, 13, 14, 17, 20, 21, 22, and 23, Hu teaches the compound of claimed Formula 1 and renders obvious claimed compound 1-16 of claim 17, as shown above. These teachings are incorporated below.
Hu does not teach:
The use of the compound in an organic electroluminescence device as a dopant in combination with a host represented by 
    PNG
    media_image5.png
    208
    341
    media_image5.png
    Greyscale

Wherein the device comprises a hole transport region on the first electrode, an emission layer on the hole transport region, and electron transport region on the emission layer, and a second electrode on the electron transport region.
Zhang teaches electroluminescent devices with phosphine oxide compounds as host components ([0028]). Preferably, the deep blue-emitting phosphorescent compounds (similar to that of Hu) are used as dopants ([0110 – 0111]). Zhang further teaches:
The use of the compound in an organic electroluminescence device as a dopant in combination with a host represented by 
    PNG
    media_image5.png
    208
    341
    media_image5.png
    Greyscale
([0003]: “A compound having a triphenylphosphine oxide structure has a high lowest excited triplet energy level as compared with conventional carbazole compounds and is therefore 
    PNG
    media_image6.png
    96
    291
    media_image6.png
    Greyscale
which reads on the formula wherein g is 0 so X2 does not exist, X1 is S, and Z1 to Z6 are hydrogen.)
Wherein the device comprises a hole transport region on the first electrode, an emission layer on the hole transport region, and electron transport region on the emission layer, and a second electrode on the electron transport region. ([0082]: “A typical organic electroluminescence element is so configured that an anode… an organic layer and a cathode are laminated on a transparent substrate… The organic layer generally has a structure of laminated multiple layers… the constitutive layers are referred to as a hole injection layer, a hole transport layer, a light-emitting layer, an electron transport layer, and electron injection layer, etc.”)
Regarding the respective triplet and singlet excitation levels of claim 21, and the maximum external quantum yield of claim 23, the prior art combination appears silent with respect to the claimed properties. Since the prior art combination teach the same structure as disclosed by the Applicant, therefore the claimed properties are considered to be inherent (and would be expected to fall within the range in the claim), absent evidence otherwise. Recitation of a newly disclosed property does not distinguish over a reference disclosure of the article or composition claims. When the structure recited in the prior art reference is substantially identical to that of the claims, claimed properties or functions are presumed to be inherent. Applicant bears responsibility for proving that the reference composition does not possess the characteristics recited in the claims. See MPEP 2112.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the fluorescent compound of Hu in a light emitting layer with the host of Zhang in an OLED. One of ordinary skill would have been motivated to make this modification because Zhang teaches that a compound having a phosphine oxide compound as a host results in an electroluminescence element with high luminescent efficiency ([0028]).
As per claim 15, Hu teaches:
Wherein a maximum light emission wavelength is 480 nm or less (Column 7, Lines 29 – 34: “The charge transport/luminescent carbazole materials illustrated herein possess… excellent charge transport properties, exhibit strong fluorescence… in particular in the blue region of about 400 nanometers to about 490 nanometers.”)

Conclusion
Applicant's amendment necessitated any new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNA N CHANDHOK whose telephone number is (571)272-5780.  The examiner can normally be reached on Monday through Friday from 6:30 - 3:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on (571) 270-7692.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/ANDREW K BOHATY/Primary Examiner, Art Unit 1796